676 So. 2d 1019 (1996)
Henry HICKS, Appellant,
v.
BAPTIST HOSPITAL, INC., Appellee.
No. 95-1667.
District Court of Appeal of Florida, First District.
June 25, 1996.
Rehearing Denied August 7, 1996.
Marcus J. Michles of Kerrigan, Estess, Rankin & McLeod, Pensacola, for Appellant.
J. Nixon Daniel, III, and James J. Crongeyer, Jr., of Beggs & Lane, Pensacola, for Appellee.
PER CURIAM.
Henry Hicks sued Baptist Hospital, Inc., for injuries he claims his deceased wife sustained from smoke inhalation when another patient set fire to his own bed sheets. The theory of Mr. Hicks' action is premises liability. Whether the defendant breached some duty to the inebriated patient who was permitted to keep the cigarette lighter with which he set the fire is not material to plaintiff's claim. The trial court dismissed the complaint on grounds plaintiff had not complied with the presuit procedures of Chapter 766, Florida Statutes that govern medical malpractice cases. Plaintiff's claim for premises liability is not subject to these procedures. Robinson v. West Fla. Regional Medical Ctr., 675 So. 2d 226 (Fla. 1st DCA 1996); Palm Springs Gen. Hosp. Inc. v. Perez, 661 So. 2d 1222 (Fla. 3d DCA 1995), review denied, 670 So. 2d 939 (Fla.1996).
Accordingly, the case is reversed and remanded for further proceedings consistent with this opinion.
BOOTH, JOANOS and BENTON, JJ., concur.